Citation Nr: 1613723	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left hip contusion (left hip disability).

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for right foot medial hallux exostosis with hypertrophic ingrown toenails, all digits, postoperative (right foot disabilities).

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for left foot medial hallux exostosis with hypertrophic ingrown toenails, all digits, postoperative (left foot disabilities).

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for tinea pedis and onychomycosis (fungal infection of the feet).

5.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a back disability. 

6.  Entitlement to service connection for a left hip disability. 

7.  Entitlement to service connection for right foot disabilities.

8.  Entitlement to service connection for left foot disabilities. 

9.  Entitlement to service connection for a fungal infection of the feet.

10.  Entitlement to service connection for a back disability. 

11.  Entitlement to service connection for stroke residuals with right-sided weakness.  

12.  Entitlement to service connection for depression with insomnia, to include as secondary to non-service connected back and hip disabilities. 

12.  Entitlement to service connection for residuals of cold weather injuries to the bilateral feet. 

13.  Entitlement to special monthly compensation (SMC) based on housebound status and / or the need for aid and attendance.

14.  Entitlement to an increased rating for left olecranon simple fracture with degenerative joint disease (left elbow disability).

15.  Whether the July 1988 rating decision denying service connection for contusion, left hip, may be revised on the basis of clear and unmistakable error (CUE).

16.  Whether the July 1988 rating decision denying service connection for right foot disabilities may be revised on the basis of CUE.

17.  Whether the July 1988 rating decision denying service connection for left foot disabilities may be revised on the basis of CUE.
18.  Whether the July 1988 rating decision denying service connection for a fungal infection of the feet may be revised on the basis of CUE.

19.  Whether the December 1988 rating decision denying service connection for a back disability may be revised on the basis of CUE.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With regard to the issues on appeal, the Veteran originally filed petitions to reopen his claims for service connection for a left hip disability, bilateral foot disabilities, a fungal infection of the feet, and a back disability.  While his claim was pending before the RO, the Veteran raised the issue of whether there was CUE in the July 1988 and December 1988 rating decisions that originally denied the claims.  In the September 2010 rating decision, the RO characterized the issues as whether revision was warranted in the decisions in the July 1988 and December 1988 rating decisions that originally denied compensation.  The body of the rating decision and the subsequent December 2013 statement of the case (SOC) addressed whether there was CUE in the original rating decisions and whether new and material evidence had been received to reopen the previously denied claims.  Accordingly, notwithstanding the RO's characterization of the issues, the Board has recharacterized the claims as noted above, to include the CUE motions and the petitions to reopen. 

As will be discussed in greater detail below, the Board is remanding numerous claims, inter alia, to ensure that the Veteran's representative is furnished with copies of the December 2013 SOC and March 2015 SSOC.  The Board acknowledges that that SOC and Supplemental Statement of the Case (SSOC) in question addressed the Veteran's petitions to reopen.  However, as the Board is reopening these claims, there is no prejudice to the Veteran in proceeding with the fully favorable decisions, and remanding the claims for additional development and adjudication on the merits.

The issue of entitlement to an aid and attendance allowance for the Veteran's spouse has been raised by the record in a March 12, 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a left hip disability, a back disability, right and left foot disabilities, a fungal infection of the bilateral feet, stroke residuals, depression, and residuals of cold weather injuries to the bilateral feet; entitlement to SMC based on housebound status and / or the need for aid and attendance; entitlement to an increased rating for left elbow disability; and whether there was CUE in the July 1988 rating decision that denied service connection for a left hip, right and left foot disabilities, and a fungal infection of the bilateral feet; and whether there was CUE in the December 1988 rating decision that denied service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for a left hip disability, right and left foot disabilities, and a fungal infection of the bilateral feet were denied in a July 1988 rating decision; the Veteran did not perfect an appeal, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final July 1988 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for a left hip disability, right and left foot disabilities, and a fungal infection of the bilateral feet.

3.  The Veteran's claims for entitlement to service connection for a back disability was denied in a December 1988 rating decision; the Veteran did not perfect an appeal, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the final December1988 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The July 1988 rating decision that denied the Veteran's claims for service connection for a left hip disability, right and left foot disabilities, and a fungal infection of the bilateral feet is final.  38 U.S.C.A. § 4005(c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final July 1988 rating decision is new and material; the criteria to reopen the claims for a left hip disability, right and left foot disabilities, and a fungal infection of the bilateral feet have been met.  38 U.S.C.A. § 4005(c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  The December 1988 rating decision that denied the Veteran's claim for service connection for a back disability is final.  38 U.S.C.A. § 4005(c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  Evidence received since the final December 1988 rating decision is new and material; the criteria to reopen the claim for a back disability have been met.  38 U.S.C.A. § 4005(c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants the Veteran's petition to reopen his claims for a left hip disability, a back disability, right and left foot disabilities, and a fungal infection of the bilateral feet, which constitutes a complete grant the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Petitions to Reopen

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Service connection for a left hip disability, right and left foot disabilities, and a fungal infection of the bilateral feet was initially denied in a July 1988 rating decision, on the basis that there was no evidence that the conditions occurred in or were otherwise related to active service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence was not received during the appeal period.  As such, the July 1988 rating decision became final.  38 U.S.C.A. § 4005(c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Service connection for a back disability was initially denied in a December 1988 rating decision, on the basis that there was no evidence that the condition occurred in or was otherwise related to active service or a service-connected disability.  Although the Veteran was notified of this rating decision and his appellate rights, he did not file an appeal.  Additionally, new and material evidence was not received during the appeal period.  As such, the July 1988 rating decision became final.  38 U.S.C.A. § 4005(c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In March 2010, the Veteran filed a petition to reopen his claims for a left hip disability, a back disability, right and left foot disabilities, and a fungal infection for the bilateral feet.  In a September 2010 rating decision, the AOJ denied the Veteran's petitions to reopen finding that new and material evidence had not been received.  The Veteran timely appealed.  Evidence received since the last final denial of the Veteran's claims in July 1988 and December 1988 includes additional VA and private treatment records, lay statements from the Veteran, as well as the testimony from the Veteran, his wife, and son at his February 2016 hearing.  All the evidence is new, in that it was not previously of record at the time of the July 1988 and December 1988 rating decisions.  Furthermore, the lay statements and testimony are material, because they relate to the Veteran's in-service and post-service symptoms and treatment.  As this evidence goes to one of the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a left hip disability, a back disability, right and left foot disabilities, and a fungal infection of the bilateral feet are reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left hip disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for right foot disabilities is reopened.

New and material evidence having been received; the claim of entitlement to service connection for left disabilities is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a fungal infection of the bilateral feet is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a back disability is reopened.




REMAND

Initially, the Board notes that there are outstanding VA and private treatment records.  With regard to VA treatment records, the Veteran reported receiving VA treatment at the Houston VA medical center as early as 1972.  To date treatment records prior to 1988 have not been obtained.  Accordingly, on remand all outstanding VA treatment records must be obtained.  With regard to private treatment records, in June 1988 VA requested treatment records from Dr. Zepow.  In a July 1988 response, Dr. Zepow provided a list of the Veteran's bilateral foot diagnoses and noted that he had undergone surgical correction.  However, the underlying treatment records were not provided.  Subsequently, VA took no action to obtain the underlying treatment records.  As the underlying treatment records may contain additional details concerning the onset and etiology of the Veteran's bilateral feet diagnoses, on remand VA must make reasonable efforts to obtain the underlying treatment records.  While the record contains private treatment records received in June 2010, VA treatment records subsequent to that date indicate that the Veteran continued received ongoing private primary care, podiatry treatment, physical therapy, and home health services.  Additionally, VA treatment records indicated that the Veteran had been admitted for inpatient treatment at Methodist hospital and Garden Terrace Healthcare Center.  To date, the aforementioned private treatment records have not been requested or otherwise obtained.  As the above the records are potentially relevant to the Veteran's appeals, on remand, all outstanding private treatment records must be obtained. 

The record also indicates that some of the Veteran's service treatment records (STR) have not been associated with the claims file.  In his January 1988 claim and a May 2014 statement, the Veteran reported that he received inpatient treatment at Army Hospitals in Brussels, Belgium, and at the 194th General Hospital in 1943 or 1944.  The Veteran's STRs do not contain any inpatient treatment records.  As his inpatient treatment records may have been stored separately from the STRs, further development is warranted to obtain any outstanding in-patient treatment records.

With regard to the Veteran's claims for service connection for a left hip disability, right and left foot disabilities, a fungal infection of the bilateral feet, cold injury residuals, a back disability, residuals of a stroke, and depression, the Veteran has not been provided a VA examination.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the present case, the medical evidence of record indicates that the Veteran is diagnosed with left hip arthritis and status post-operative right and left foot medial hallux exostosis with hypertrophic ingrown toenails.  With regard to an in-service event, the Veteran testified that he injured his hip during an in-service auto accident and that his foot problems began during service after prolonged exposure to cold and wet conditions.  He also reported that he was prescribed creams and salves for his foot symptoms.  The Veteran's STRs indicate that he suffered a hip contusion during an auto accident.  While his STRs do not document treatment for a foot or fungal condition, the Veteran is competent to report symptoms and treatment he experienced during service.  In light of the above, the Board finds that VA examinations are warranted to assess the nature and etiology of any left hip and bilateral foot disabilities, to include any fungal infection or residuals of a cold injury.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).

With regard to the Veteran's claims for a back disability, depression, and residuals of a stroke, the Board finds that VA examinations are not warranted at this time.  Private and VA treatment records do not indicate that the Veteran is diagnosed with depression or any other acquired psychiatric disorder.  While the Veteran is diagnosed with status post-cerebral vascular accident and spinal stenosis with bulging discs, his STRs are silent for treatment or symptoms related to these disabilities and he has not asserted that these disabilities are directly related to service.  Rather he asserts that they are related to his other non-service connected conditions presently on appeal.  Accordingly, in the absence of a diagnosis or symptoms of an acquired psychiatric disorder, and in the absence of a possible relationship between the Veteran's back disability and stroke residuals to service or a service-connected disability, the McLendon standard is not met.
With regard to the Veteran's CUE motions and claims for service connection for depression, stroke residuals, and SMC, while the claims file contains a December 2013 SOC and March 2015 SSOC for these issues, the record reflects that these documents were not sent to the Veteran's authorized representative.  Rather they were furnished to the Veteran's former representative Disabled American Veteran (DAV), not his representative at the time Texas Veteran's Commission.  While DAV had been appointed as the Veteran's representative, in November 2010, prior to issuance of the SOC or SSOC, the Veteran submitted a VA 21-22 changing his appointed representative to Texas Veteran's Commission.  As the December 2013 SOC and March 2015 SSOC were not sent to the Veteran's representative, they do not comply with 38 C.F.R. §§ 19.30 (a) and 19.31(b) (2015), which specifies that a separate copy of any SOC or SSOC must be furnished to the appellant's representative.  Accordingly, on remand the Veteran's appointed representative, the Texas Veteran's Commission, must be provided copies of the December 2013 SOC and March 2015 SSOC. 

With regard to the Veteran's increased rating clam for his elbow disability, a September 2010 rating decision denied a rating in excess of 10 percent.  The Veteran filed a timely notice of disagreement (NOD) with the September rating decision.  In December 2013, the AOJ issued a SOC in response to that NOD; however, the SOC did not address the Veteran's increased rating claim for his left elbow disability.  Accordingly, the claim must be remanded in order that a SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide a SOC to the Veteran and his representative regarding the issue of entitlement to an increased rating for a right elbow disability.  The Veteran must be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

2.  Forward copies of the December 2013 SOC and March 2015 SSOC to the Veteran's representative, Texas Veterans Commission.  

3.  Obtain copies of all outstanding VA treatment records for the Veteran, to include treatment records from 1972 to November 1988, and from September 2015 to present.  All efforts to obtain these records must be documented in the claims file.  If any treatment records cannot be obtained, the Veteran should be notified and a formal finding of unavailability should be made.

4.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal, to include Dr. Zepow, his private primary care provider, podiatrist, physical therapist, home health service provider, St. Joseph Hospital, Methodist hospital, and Garden Terrace Healthcare Center.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.
5.  Obtain any outstanding STRs, to include any records related to the Veteran's reported hospitalization specifically, any separately stored inpatient treatment records from the Army Hospitals in Brussels, Belgium, and at the 194th General Hospital should be requested.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left hip disability.  The claims file must be reviewed in connection with the examination. 

a.  Identify all diagnosable left hip disabilities, to include arthritis. 

In doing so, the examiner should reconcile his or her diagnoses with the diagnoses of record.

b.  For any diagnosed hip disability, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that it began in service, is caused by service, or is otherwise related to service, to include the Veteran's assertions regarding his in-service auto accident and the December 1945 STR noting the Veteran had left hip contusion.  

A complete rationale for all opinions must be provided.

7.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of any right or left foot disability, fungal infection of the feet, or cold injury residuals.  The claims file must be reviewed in connection with the examination. 

a.  Identify all diagnosable right and left foot disabilities, to include medial hallux exostosis with hypertrophic ingrown toenails, tinea pedis, onychomycosis, and residuals of a cold injury . 

In doing so, the examiner should reconcile his or her diagnoses with the diagnoses of record.

b.  For any diagnosed disability, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that it began in service, is caused by service, or is otherwise related to service, to include the Veteran's assertions regarding his in-service prolonged exposure to wet conditions and cold weather.  The examiner should also address the Veteran's assertion that he was prescribed salves and creams for his foot symptoms.

A complete rationale for all opinions must be provided.

8.  After conducting any other development warranted, to include providing additional VA examinations if warranted based on the evidence obtained during remand, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a SSOC and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


